Simmons, C. J.
1. Where to the prohate of a will a caveat is filed upon the ground that the testator has revoked it, declarations accompanying an act of revocation or attempted revocation are admissible in evidence (Patterson v. Hickey, 32 Ga. 156; Cobb v. Battle, 34 Ga. 458); but declarations of a-testator that his will had been lost or stolen and that it was no longer his will, these declarations not accompanying any act which could be construed as an act of revocation or attempted revocation, are inadmissible. Mallery v. Young, 94 Ga. 804; Jones v. Grogan, 98 Ga. 552; 1 Gr. Ev. (16th ed.) § 108.
2. The evidence authorized the verdict, and there was no abuse of discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Evans, J., disqualified.